J-S13045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GREGORY LINDEL BURNS JR.                   :
                                               :
                       Appellant               :   No. 1270 MDA 2021

            Appeal from the PCRA Order Entered September 29, 2021
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0001105-2017


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED MAY 03, 2022

        Appellant, Gregory Lindel Burns, Jr., appeals from the order entered in

the Court of Common Pleas of Lebanon County, which denied Appellant’s first

petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §

9541-9546. After a careful review, we affirm.

        The relevant facts and procedural history have been set forth previously

by this Court, in part, as follows:

             The charges stem from a June 12, 2017, vehicle stop of
        [Appellant’s] car by a State Trooper.
              On November 27, 2017, [Appellant] filed omnibus pre-trial
        motions challenging the legality of the vehicle stop, his detention
        thereafter, and the subsequent search of his vehicle. [Appellant]
        sought the suppression of all evidence yielded by the vehicle
        search and of any statements he made during the detention. By
        order and opinion dated January 3, 2018, the trial court denied

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13045-22


     [Appellant’s] pre-trial motions….The case then proceeded to a jury
     trial on May 24, 2018.
            At trial, [the Commonwealth] called State Trooper Keith
     Rudy (“Trooper Rudy”) who testified that on June 12, 2017, he
     was positioned in his cruiser along Interstate 78 monitoring traffic
     traveling westbound on the Interstate. Trooper Rudy noticed a
     silver Lexus with all of the windows tinted, and he pulled out from
     his position to effectuate a traffic stop, which he did at mile-
     marker 6. As Trooper Rudy approached the Lexus on the
     passenger side, he detected a strong odor of air freshener along
     with the faint odor of marijuana emanating from inside the
     vehicle. Trooper Rudy’s experience informed him that these odors
     indicated the presence of marijuana in the vehicle. Trooper Rudy
     then returned to his vehicle with [Appellant’s] driver’s license and
     information and confirmed that [Appellant] was the registered
     owner of the vehicle. Upon returning to the vehicle, Trooper Rudy
     asked [Appellant] to exit the vehicle and move to the rear of
     [Appellant’s] vehicle where Trooper Rudy informed [Appellant]
     that he detected the odor of marijuana in the vehicle. [Appellant]
     responded that there was nothing in the car, but that he also
     smelled something “funny” in the vehicle. [Appellant] further
     explained to Trooper Rudy that he owned the vehicle for about a
     year and that he operated a mobile detailing business in which he
     would lend his vehicle to customers to use.
            During the interaction, Trooper Rudy described [Appellant’s]
     demeanor as nervous noting that [Appellant’s] hands were
     shaking and [Appellant] dropped his keys at one point during the
     conversation. [Appellant’s] level of nervousness did not
     deescalate throughout the interaction. When Trooper Rudy asked
     [Appellant] if he could search the vehicle, [Appellant] responded
     that Trooper Rudy could search his person, but [he] denied
     consent to search the vehicle. Trooper Rudy then called for a K-
     9 officer to the scene. When the K-9 officer arrived, it failed to
     indicate any drugs in the vehicle.       However, Trooper Rudy
     explained that several factors, including the amount of air
     escaping from the vehicle, masking agents, and air fresheners,
     [as well as] the fact methamphetamine is the hardest drug for a
     K-9 officer to detect, would cause the K-9 officer not to detect
     drugs.
           Based on his observation and experience, Trooper Rudy
     believed there were illegal drugs in the vehicle and decided to
     conduct a search of the vehicle. Upon searching the vehicle,
     Trooper Rudy found $6,700.00 in the center console, which

                                    -2-
J-S13045-22


     [Appellant] had disclosed was located in the car. Next, Trooper
     Rudy found marijuana residue, in the form of marijuana stems,
     under the driver’s seat in the glove box on the floor of the vehicle.
     In the rear of the vehicle, on the passenger side, Trooper Rudy
     found a McDonald’s bag with some trash and three small plastic
     bags filled with a white crystal-like substance, which Trooper Rudy
     recognized as methamphetamine. Trooper Rudy then found two
     bottles of air freshener-one that was full and another that was
     approximately a third full.
            Trooper Rudy was then qualified as [an] expert in the area
     of personal use of drugs versus possession with intent to
     distribute. Trooper Rudy testified that his training and experience
     in narcotics investigations, his observation of the amount of
     methamphetamine, the lack of use paraphernalia in the vehicle,
     the amount of cash that [Appellant] had in the car with him, along
     with the air fresheners and odor of marijuana, led him to the
     opinion that [Appellant] was in the possession of the illegal drugs
     with the intent to deliver versus for personal use.
           The Commonwealth and [Appellant] stipulated that the
     baggies containing the white crystalline substance found in
     [Appellant’s] vehicle were properly sent to the Pennsylvania State
     Police Laboratory for examination and analysis. Furthermore, the
     parties stipulated that the results of the analysis indicated that the
     substance contained in the baggies was methamphetamine.
            [Appellant] testified that he is a licensed auction dealer and
     that on June 12, 2017, he was on his way to a car auction in
     Grantville, Pennsylvania, and that is why he had such a large
     amount of cash in the vehicle. [Appellant] then explained that he
     operates a mobile car detailing business in which he takes a
     customer’s car and lends the customer his personal vehicle while
     he is detailing the customer’s car. [Appellant] stated that he most
     recently lent his vehicle to a customer on the Sunday prior to June
     12, 2017, and that he had not had an opportunity to clean the
     vehicle out since that time.
           The jury convicted Appellant of [possession with the intent
     to deliver methamphetamine, possession of marijuana, and
     possession of drug paraphernalia,] and Appellant was sentenced
     on July 11, 2018. Appellant filed a timely post-sentence motion
     challenging the sufficiency and weight of the evidence. The trial
     court entered an order denying Appellant’s motion[,] and
     Appellant filed a [timely] notice of appeal and statement of errors
     complained of on appeal[.]


                                     -3-
J-S13045-22



Commonwealth v. Burns, 2093 MDA 2018, at 1-4 (Pa.Super. filed

10/30/19) (unpublished memorandum) (citation to record omitted) (footnote

omitted).

       On direct appeal, Appellant contended the evidence was insufficient to

sustain his convictions, the jury’s verdicts were against the weight of the

evidence, and “the current law needs to be changed to deny probable cause

search of a vehicle when the smell of marijuana is present[.]” Id. at 4 (citation

omitted). This Court found Appellant’s sufficiency and weight claims to be

meritless, as well as his vehicle search claim to be waived and/or meritless.1

Thus, we affirmed his judgment of sentence. Appellant did not file a petition

for allowance of appeal with our Supreme Court.

       On March 9, 2020, Appellant filed a timely pro se PCRA petition, and

counsel was appointed to assist Appellant. On March 11, 2021, counsel filed

an amended PCRA petition. On June 3, 2021, the PCRA court held an

evidentiary hearing, and on September 29, 2021, the PCRA court denied

Appellant’s PCRA petition. This timely, counseled notice of appeal followed. On

October 15, 2021, the PCRA court directed Appellant to file a Pa.R.A.P.

1925(b) statement, and counsel timely complied.




____________________________________________


1 Regarding the suppression issue, this Court specifically held the record
demonstrated the police had probable cause to search Appellant’s vehicle
based upon the detection of the odor of marijuana. See id.

                                           -4-
J-S13045-22


       On November 8, 2021, Appellant filed in this Court a motion to remove

appellate counsel and proceed pro se on appeal. By order filed on November

15, 2021, this Court remanded the matter and directed the PCRA court to hold

a Grazier2 hearing regarding Appellant’s request to proceed pro se. Following

a hearing, on November 30, 2021, the PCRA court filed an order indicating

Appellant knowingly, intelligently, and voluntarily waived his right to counsel

on appeal and desired to proceed pro se.

       On December 16, 2021, Appellant filed a motion to file an amended

Pa.R.A.P. 1925(b) statement pro se, and on December 20, 2021, this Court

remanded this matter for the PCRA court to rule on Appellant’s request. On

December 22, 2021, the PCRA court granted Appellant’s request to file an

amended Rule 1925(b) statement, and on December 30, 2021, Appellant filed

a pro se statement. On January 3, 2022, the PCRA court filed a responsive

Rule 1925(a) Opinion.

       On appeal, Appellant presents the following issues in his “Statement of

Questions Involved” (verbatim):

       1. Whether the trial court erred when it denied Appellant’s claim
          that his appeal rights be reinstated since the trial court justified
          its decision by saying Appellant failed to articulate any
          meritorious issues.
       2. Whether the trial court erred when it held that appellate
          counsel consulted with Appellant, when the consultation, if it
          did take place, only advised Appellant it was up to him to decide
          whether or not to appeal.

____________________________________________


2   Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998).

                                           -5-
J-S13045-22


      3. Whether PCRA counsel was ineffective for not alleging that trial
         counsel was ineffective for not raising the claim that the trial
         court erred when it held that the Trooper had reasonable basis
         to stop the Appellant’s vehicle.
      4. Whether PCRA counsel was ineffective when he failed to allege
         that appellate counsel was ineffective when he raised a medical
         marijuana claim that had not been preserved in any way.
      5. Whether PCRA counsel was ineffective for not alleging that trial
         counsel was ineffective when she failed to object to expert
         testimony by a witness, who was not qualified as an expert in
         that subject, and to ask Appellant about his post arrest silence.
      6. Whether PCRA counsel was ineffective when he filed an
         amended PCRA petition and signed the verification claim that
         Appellant was not available.

Appellant’s Brief at 2 (suggested answer omitted).

      Initially, we note that our standard of review for an order denying PCRA

relief is limited to whether the record supports the PCRA court’s determination,

and whether that decision is free of legal error. Commonwealth v.

Sattazahn, 597 Pa. 648, 952 A.2d 640, 652 (2008). “We must accord great

deference to the findings of the PCRA court, and such findings will not be

disturbed unless they have no support in the record.” Commonwealth v.

Scassera, 965 A.2d 247, 249 (Pa.Super. 2009) (citation omitted).

      In reviewing Appellant’s ineffective assistance of counsel claims, we are

mindful that, since there is a presumption counsel provided effective

representation, the defendant bears the burden of proving ineffectiveness.

Commonwealth v. Ali, 608 Pa. 71, 10 A.3d 282 (2010). To prevail on an

ineffective assistance claim, a defendant must establish “(1) [the] underlying

claim is of arguable merit; (2) the particular course of conduct pursued by


                                     -6-
J-S13045-22


counsel did not have some reasonable basis designed to effectuate his

[client’s] interests; and (3) but for counsel’s ineffectiveness, there is a

reasonable probability that the outcome of the proceedings would have been

different.” Id., supra, 10 A.3d at 291 (citations omitted). Notably, “[c]ounsel

cannot be deemed ineffective for failing to raise a meritless claim.”

Commonwealth v. Johnson, 635 Pa. 665, 139 A.3d 1257, 1272 (2016)

(citation omitted).

      Moreover, as a prefatory matter, we note that “[t]o succeed on an

allegation of…counsel’s ineffectiveness…[an appellant] must, at a minimum,

present argument relative to each layer of ineffective assistance, on all three

prongs of the ineffectiveness standard....” Commonwealth v. D'Amato, 579

Pa. 490, 856 A.2d 806, 812 (2004) (citations omitted). An appellant does not

preserve a claim of ineffectiveness merely by focusing his attention on

whether counsel was ineffective; but rather, he must also present argument

as to how the second and third prongs are met with regard to the claim. See

id.   “[A]n undeveloped argument, which fails to meaningfully discuss and

apply the standard governing the review of ineffectiveness claims, simply does

not satisfy [the appellant’s] burden of establishing that he is entitled to any

relief.” Commonwealth v. Bracey, 568 Pa. 264, 795 A.2d 935, 940 n.4

(2001).




                                     -7-
J-S13045-22


       In his first issue, Appellant contends the PCRA court erred in denying

his request for the reinstatement of his direct appeal rights. We find this issue

to be waived.

       On appeal, Appellant’s entire argument is as follows:

              The trial court erred when it denied Appellant’s claim that
       his direct appeal rights be reinstated since the court justified it’s
       [sic] decision by saying Appellant failed to articulate any
       meritorious issues, when the claims raised only have to not be
       frivolous. Roe, at 485-486.[3] No lawyer representing this
       Appellant has filed a Finley[4] letter, or similar document, so this
       rational [sic] for not granting reinstatement of Appellant’s appeal
       rights should be rejected.

Appellant’s Brief at 9-10 (footnotes added).

       It is well-settled that the failure to develop an adequate argument in an

appellate brief may result in waiver of the claim under Pa.R.A.P. 2119.

Commonwealth v. Beshore, 916 A.2d 1128, 1140 (Pa.Super. 2007) (en

banc) (citation omitted). “[A]rguments which are not appropriately developed

are waived.” Lackner v. Glosser, 892 A.2d 21, 29–30 (Pa.Super. 2006)

(citations omitted). “When issues are not properly raised and developed in

briefs, or when the briefs are wholly inadequate to present specific issues for

review, a Court will not consider the merits thereof.” Commonwealth v.

Maris, 629 A.2d 1014, 1017 (Pa.Super. 1993).


____________________________________________


3We conclude Appellant is referring to Roe v. Flores-Ortega, 528 U.S. 470,
120 S.Ct. 1029 (2000).

4We conclude Appellant is referring to Commonwealth v. Finley, 550 A.2d
213 (Pa.Super. 1988) (en banc).

                                           -8-
J-S13045-22


       Here, as to his first issue, Appellant presents one paragraph of argument

in which he baldly asserts the PCRA court erred. He does not develop his

argument or cite to the appropriate portions of the record pursuant to

Pa.R.A.P. 2119(a)-(c). The defect in his brief precludes us from conducting

meaningful appellate review of his first issue. In re W.H., 25 A.3d 330, 339

n.3 (Pa.Super. 2011) (“[W]here an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review that claim is

waived.”). Thus, we find Appellant’s issue to be waived.5

       In his second issue, Appellant contends trial counsel was ineffective in

failing to consult with Appellant as to whether he desired to file a petition for

allowance of appeal.


____________________________________________


5 In any event, we note Appellant has misconstrued the PCRA court’s holding.
As the PCRA court suggested, a counsel’s unexplained failure to file a
requested direct appeal constitutes ineffective assistance per se, such that the
petitioner is entitled to reinstatement of direct appeal rights nunc pro tunc
without establishing prejudice. See PCRA Court Opinion, filed 9/29/21, at 4-
5; Commonwealth v. Lantzy, 558 Pa. 214, 736 A.2d 564, 572 (1999).
However, to establish per se ineffectiveness, the petitioner must prove that
he requested a direct appeal, and counsel disregarded the request.
Commonwealth v. Bath, 907 A.2d 619 (Pa.Super. 2006). These principles
are applied to the claim that trial counsel was ineffective in failing to file a
petition for allowance of appeal. Id. In the case sub judice, after the
evidentiary hearing, the PCRA court found Appellant never requested that
counsel file a petition for allowance of appeal. PCRA Court Opinion, filed
9/29/21, at 4. Thus, the PCRA court rejected Appellant’s claim. Moreover, to
the extent Appellant contends his trial counsel failed to consult adequately
with him regarding the filing of a petition for allowance of appeal, the issue is
addressed infra.


                                           -9-
J-S13045-22


      With regard to counsel’s duty to consult, this Court has held as follows:

            [Case law] imposes a duty on counsel to adequately consult
      with the defendant as to the advantages and disadvantages of an
      appeal where there is reason to think that a defendant would want
      to appeal. The failure to consult may excuse the defendant from
      the obligation to request an appeal…such that counsel could still
      be found to be ineffective in not filing an appeal even where
      appellant did not request the appeal.

Commonwealth v. Ousley, 21 A.3d 1238, 1244-45 (Pa.Super. 2011).

            Pursuant to [Roe v. Flores-Ortega, 528 U.S. 470, 120
      S.Ct. 1029 (2000), and its Pennsylvania expression,
      Commonwealth v. Touw, 781 A.2d 1250 (Pa.Super. 2001)],
      counsel has a constitutional duty to consult with a defendant about
      an appeal where counsel has reason to believe either “(1) that a
      rational defendant would want to appeal (for example, because
      there are nonfrivolous grounds for appeal), or (2) that this
      particular defendant reasonably demonstrated to counsel that he
      was interested in appealing.” [Id.] at 1254 (quoting Roe[, supra]
      at 480, 120 S.Ct. [at 1036]).

Bath, 907 A.2d at 623. These principles extend to the duty to consult

regarding the filing of a petition for allowance of appeal. See id. “This does

not require [an] appellant to demonstrate that the Supreme Court would likely

grant review to a petition for allowance of appeal, but only that [an] appellant

must show that any issue rises above frivolity.” Id. at 624. Alternatively, an

appellant may establish the duty to consult by reasonably demonstrating to

counsel he was interested in filing a petition for allowance of appeal. Id.

      Here, in rejecting Appellant’s claim, the PCRA court concluded that

Appellant failed to demonstrate trial counsel had a constitutional duty to

consult with Appellant about further review (i.e., no rational defendant would

want to file a petition for allowance of appeal since there existed no

                                     - 10 -
J-S13045-22


nonfrivolous issues and/or Appellant did not reasonably demonstrate to

counsel his interest in filing a petition for allowance of appeal). See PCRA

Court Opinion, filed 9/29/21, at 3-5. Alternatively, the PCRA court found that,

assuming, arguendo, Appellant established a constitutional mandate to

consult existed in this case, trial counsel fulfilled this duty by adequately

consulting with Appellant about the advantages and disadvantages of filing a

petition for allowance of appeal.

      On appeal, Appellant’s appellate argument focuses entirely on the PCRA

court’s holding that trial counsel fulfilled his duty by adequately informing

Appellant of the advantages and disadvantages of seeking review. See

Appellant’s Brief at 10. That is, Appellant contends trial counsel did not discuss

the “advantages of disadvantages,” but he merely informed Appellant it was

his choice as to whether he wanted to file a petition for allowance of appeal.

Id.

      Assuming, arguendo, Appellant correctly asserts trial counsel did not

adequately discuss the “advantages or disadvantages” so as to fulfill a

constitutional duty to consult, Appellant is not otherwise entitled to relief on

his claim of ineffective assistance of trial counsel. Specifically, Appellant has

failed to develop any claim that a rational defendant would have wanted to

file a petition for allowance of appeal due to the existence of nonfrivolous

grounds and/or he reasonably demonstrated to trial counsel that he was

interested in seeking further review. Absent pleading and proving either of


                                     - 11 -
J-S13045-22


these factors, Appellant cannot demonstrate his ineffectiveness claim has

arguable merit.6      See Bath, supra. Thus, we conclude Appellant is not

entitled to relief. Johnson, supra, 139 A.3d at 1272 (“Counsel cannot be

deemed ineffective for failing to raise a meritless claim.”) (citation omitted)).

       In his third issue, Appellant contends PCRA counsel was ineffective in

failing to allege that trial counsel was ineffective in failing to raise on direct

appeal a specific suppression issue. Specifically, Appellant contends trial

counsel should have raised on direct appeal the issue of whether the trooper

had reasonable suspicion to stop Appellant’s vehicle, and PCRA counsel should

have raised in the amended PCRA petition trial counsel’s ineffectiveness in

omitting this claim on direct appeal. Assuming Appellant has adequately

preserved and developed this claim of ineffective assistance of PCRA counsel

on appeal, see Commonwealth v. Bradley, ___ Pa. ___, 261 A.3d 381

(2021) (holding a PCRA petition may raise claims of PCRA counsel’s


____________________________________________


6 In any event, we note that, during the PCRA evidentiary hearing, trial
counsel’s testimony established there was no constitutional mandate to
consult with Appellant about filing a petition for allowance of appeal. See
Bath, supra. Specifically, trial counsel testified that, after he received this
Court’s decision, he reviewed Appellant’s case and determined there were no
nonfrivolous grounds for filing a petition for allowance of appeal. N.T. 6/3/21,
at 6. He further testified he mailed a copy of this Court’s decision to Appellant,
informed him of his right to file a petition for allowance of appeal, and told
Appellant he would seek further review if Appellant wished to do so. Id. Trial
counsel confirmed Appellant never responded to his letter, and Appellant did
not otherwise express any interest in filing a petition for allowance of appeal.
Id. at 9. The PCRA court accepted trial counsel’s testimony as credible, and
we are bound by such findings. See Scassera, supra.


                                          - 12 -
J-S13045-22


ineffectiveness for the first time on collateral appeal), we conclude there is no

arguable merit to Appellant’s underlying substantive claim. Thus, Appellant is

not entitled to relief.

      In reviewing a suppression claim, our review is limited to determining

whether the suppression court’s factual findings are supported by the record

and whether the legal conclusions drawn from those facts are correct.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa.Super. 2017) (citation

omitted).

      Because the Commonwealth prevailed before the suppression
      court, we may consider only the evidence of the Commonwealth
      and so much of the evidence for the defense as remains
      uncontradicted when read in the context of the record as a whole.
      Where the suppression court’s factual findings are supported by
      the record, [the appellate court is] bound by [those] findings and
      may reverse only if the court’s legal conclusions are erroneous.
      Where…the appeal of the determination of the suppression court
      turns on allegations of legal error, the suppression court’s legal
      conclusions are not binding on an appellate court, whose duty it
      is to determine if the suppression court properly applied the law
      to the facts. Thus, the conclusions of law of the courts below are
      subject to [ ] plenary review.

Id.

      “[I]t is the sole province of the suppression court to weigh the credibility

of witnesses,” and “the suppression court judge is entitled to believe all, part

or none of the evidence presented.” Commonwealth v. Blasioli, 685 A.2d

151, 157 (Pa.Super. 1996) (citation omitted). Importantly, our review is

limited to the suppression record. In re L.J., 622 Pa. 126, 79 A.3d 1073, 1085

(2013).


                                     - 13 -
J-S13045-22


      In the case sub judice, the trooper stopped Appellant’s Lexus for a

window-tint violation under 75 Pa.C.S.A. § 4524(e)(1). Relevantly, the statute

provides the following:

      (e) Sun screening and other materials prohibited.--
      (1) No person shall drive any motor vehicle with any sun screening
      device or other material which does not permit a person to see or
      view the inside of the vehicle through the windshield, side wing or
      side window of the vehicle.
      (2) This subsection does not apply to:
            (i) A vehicle which is equipped with tinted windows of
            the type and specification that were installed by the
            manufacturer of the vehicle or to any hearse,
            ambulance, government vehicle or any other vehicle
            for which a currently valid certificate of exemption has
            been issued in accordance with regulations adopted
            by the department.
            (ii) A vehicle which is equipped with tinted windows,
            sun screening devices or other materials which comply
            with all applicable Federal regulations and for which a
            currently valid certificate of exemption for medical
            reasons has been issued in accordance with
            regulations adopted by the department.

75 Pa.C.S. § 4524(e)(1), (e)(2)(i)-(ii) (bold in original).

             There is no measurable amount of tint that renders a vehicle
      with tinted windows illegal in Pennsylvania. Tint is illegal if, from
      point of view of the officer, he or she is unable to see inside of a
      vehicle through the windshield, side wing, or side window. There
      is no legislative history surrounding the passage of Section 4524
      to elucidate the reason for this subjective standard.

Commonwealth v. Cartagena, 63 A.3d 294, 305 n.26 (Pa.Super. 2013) (en

banc) (citations omitted).

      Here, Appellant avers the trooper needed “reasonable suspicion” that

his Lexus was in violation of Section 4524(e)(1), and “there was no

                                     - 14 -
J-S13045-22


reasonable suspicion to justify stopping Appellant’s vehicle.”7    Appellant’s

Brief at 11. We disagree.

       At the suppression hearing,8 Trooper Keith Rudy testified he observed

a silver Lexus traveling on Interstate 78 during daylight hours, and the Lexus

had “dark-tinted windows. All sides and rear were tinted.” N.T., 10/18/17,

at 5. He testified the “tint is illegal in Pennsylvania[,]” and because of the


____________________________________________


7 Notably, this Court has held:
       [T]he appropriate quantum of cause necessary to validate a
      traffic stop based on a violation of Section 4524(e)(1) is
      dependent on the specific facts of each case. In some situations…a
      probable cause standard will apply because the officer’s testimony
      establishes that a window-tint violation was immediately apparent
      to the officer, and no further investigatory purpose was served by
      the traffic stop. In other cases…a reasonable suspicion standard
      could apply because the officer’s testimony demonstrates that he
      or she stopped the vehicle to get a closer and/or unobstructed
      view of the windows, in further investigation of whether the tint
      violates Section 4524(e)(1). Accordingly, [we] do not…preclude[]
      application of a reasonable suspicion standard to a stop for a
      window-tint violation, if the specific facts of the case demonstrate
      that an investigatory purpose was served by the stop.
Commonwealth v. Prizzia, 260 A.3d 263, 269 n.2 (Pa.Super. 2021). In the
case sub judice, Appellant argues the troper needed “reasonable suspicion” to
stop his vehicle for a violation of Section 4524(e)(1). Appellant’s Brief at 10-
11. Appellant has developed no argument with regard to whether the higher
quantum of “probable cause” is applicable. In any event, to the extent the
probable cause standard is applicable, we conclude the suppression court’s
factual findings, as discussed infra, support the conclusion the trooper had
probable cause to stop Appellant’s vehicle for a violation of Section
4524(e)(1). See Prizzia, 260 A.3d at 270 (“[T]o possess probable cause that
a vehicle is in violation of Section 4524(e)(1), an officer must only observe
that the tint on the vehicle’s windows is so dark that it prohibits the officer
from seeing inside the car.”) (citation omitted)).

8We note trial counsel filed a pre-trial motion challenging the initial stop of
Appellant’s vehicle.

                                          - 15 -
J-S13045-22


tint, he was not able to see into the vehicle when it passed him. Id. at 5-6.

Accordingly, he initiated a stop of the Lexus for a window-tint violation. Id.

at 7. The suppression court found Trooper Rudy’s testimony to be credible,

and based thereon, the suppression court determined the trooper properly

stopped Appellant’s Lexus.

       The record supports the suppression court’s factual findings, and we

discern no legal error. Thus, as there is no arguable merit to the suppression

issue, trial counsel may not be deemed ineffective for failing to raise the

issue on direct appeal. Johnson, supra, 139 A.3d at 1272 (“Counsel cannot

be deemed ineffective for failing to raise a meritless claim.”) (citation

omitted)). Consequently, PCRA counsel may not be deemed ineffective for

failing to raise prior counsel’s omission.9 See Commonwealth v. Paddy,

609 Pa. 272, 15 A.3d 431 (2011) (where underlying claim of appellate

counsel ineffectiveness cannot succeed, the derivative claim of PCRA counsel

ineffectiveness likewise cannot succeed).

       In his fourth issue, Appellant contends PCRA counsel was ineffective

when he failed to allege that trial counsel was ineffective when she raised a




____________________________________________


9 Our Supreme Court has recognized “the inability of a petitioner to prove each
prong of the Pierce test in respect to [appellate] counsel’s purported
ineffectiveness alone will be fatal to his layered ineffectiveness claim.”
Commonwealth v. Tedford, 598 Pa. 639, 960 A.2d 1, 13 (2008).


                                          - 16 -
J-S13045-22


medical marijuana claim that had not been preserved in any way. We find

this issue to be waived.

       Appellant’s entire argument regarding this issue is as follows

(verbatim):

       PCRA counsel was ineffective when he failed to allege that
       appellate counsel was ineffective when she raised an issue that
       this Court held, in the October 30, 2019, Memorandum, had not
       been preserved in any way, which claim was about medical
       marijuana, and was waived because the argument is woefully
       underdeveloped and is unsupported by any relevant authority.
       (Mem. at 7-8). Commonwealth v. Peterson, 193 A.3d 1123,
       1131 (Pa. 2017).[10]

Appellant’s Brief at 11 (footnote added).

       Appellant’s argument is not sufficiently developed, and the defects

preclude us from conducting meaningful appellate review of the issue. See

In re W.H., supra; Maris, supra. See also Bracey, supra (pertaining to

the requirement of the development of each prong of the ineffectiveness test).

Thus, we find the issue to be waived.11

____________________________________________


10This appears to be an improper citation as there is no case with the name
“Commonwealth v. Peterson” at 193 A.3d 1123.

11 Appellant seems to suggest PCRA counsel should have alleged the
ineffectiveness of trial counsel as it pertains to the manner in which trial
counsel litigated the issue of whether the odor of marijuana may form the
basis for probable cause to search a vehicle. Appellant suggests trial counsel
was ineffective on direct appeal since this Court found the suppression issue
waived since it was neither raised in the Pa.R.A.P. 1925(b) statement nor
properly developed in the appellate brief. We note that, although we found
the underlying substantive suppression issue waived on direct appeal, we also
provided an “in the alternative” rationale for finding the suppression issue to
(Footnote Continued Next Page)


                                          - 17 -
J-S13045-22


       In his fifth claim, Appellant contends PCRA counsel was ineffective for

failing to allege that trial counsel was ineffective in failing to object to expert

testimony by a witness, as well as failing to object to the prosecutor asking

Appellant about his post arrest silence. We find this claim to be waived.

       Appellant’s entire argument as to this issue is as follows (verbatim):

              PCRA counsel was ineffective when he failed to allege trial
       counsel was ineffective when she failed to object (a) to the
       presentation of expert testimony by a witness who was not
       qualified as an expert on the issue about why a trained canine
       would not alert for less than one gram of marijuana that the
       trooper claimed he could smell, and: (b) when the prosecutor
       asked Appellant about his post arrest silence, which was a
       violation of defendant’s right to not testify, as is explained in the
       case of Wainwright v. Greenfield, 474 U.S. 284 (1984).
             Appellant was prejudiced because there was no advance
       notice, as required by Pa.R.Crim.P. 573(B)(1)(e) & (B)(2)(b), that
       this counter intuitive testimony, which infers that a human is
       better equipped to identify the presence of marijuana than a
       canine trained for that purpose. This surprise testimony, which
       the Defendant was unprepared for and unable to refute.
             Furthermore, Pa.R.E. 701 indicates that opinion testimony
       by a lay witness is only permitted if the testimony is not based on
       scientific, technical or other specialized knowledge.

Appellant’s Brief at 12.




____________________________________________


be meritless. See Commonwealth v. Burns, No. 2093 MDA 2018, at 7-8
(Pa.Super. filed 10/30/19) (unpublished memorandum). Johnson, supra,
139 A.3d at 1272 (“Counsel cannot be deemed ineffective for failing to raise
a meritless claim.”) (citation omitted)); Tedford, supra (holding where each
prong of Pierce test as to an appellate counsel’s purported ineffectiveness is
not met, the layered ineffectiveness claim must fail).


                                          - 18 -
J-S13045-22


      Appellant’s argument is not sufficiently developed, and the defects

preclude us from conducting meaningful appellate review of the issue. See

In re W.H., supra; Maris, supra. See also Bracey, supra (pertaining to

the requirement of the development of each prong of the ineffectiveness test).

Accordingly, we find the issue to be waived.

      In his final claim, Appellant contends PCRA counsel was ineffective in

filing an amended PCRA petition and signing the verification form indicating

that Appellant was “unavailable to verify this Petition promptly[.]” Amended

PCRA Petition, filed 3/11/21, verification. Appellant asserts “there was no

reason that Appellant could not sign the verification.” Appellant’s Brief at 12.

      Assuming, arguendo, there is arguable merit to his claim, Appellant is

not entitled to relief. Simply put, he has not explained how he was prejudiced

by counsel signing the verification form indicating that the statements made

in the amended PCRA petition were true and that counsel was authorized to

file the petition on Appellant’s behalf. See Pa.R.Crim.P. 902(a)(14) (pertaining

to verification on PCRA petitions).

      For all of the foregoing reasons, we affirm the PCRA court’s denial of

Appellant’s first PCRA petition. Moreover, to the extent we deemed Appellant’s

issues to be waived, we note that, although we recognize that Appellant is

proceeding pro se in this matter, his status as a pro se litigant does not alter

our determination or relieve him of his responsibility to properly raise and

develop appealable claims. As this Court has held:


                                      - 19 -
J-S13045-22


       While this court is willing to liberally construe materials filed by a
       pro se litigant, we note that appellant is not entitled to any
       particular advantage because he lacks legal training. As our
       Supreme Court has explained, any layperson choosing to
       represent himself in a legal proceeding must, to some reasonable
       extent, assume the risk that his lack of expertise and legal training
       will prove his undoing.

Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa.Super. 1996).12



____________________________________________


12  On April 14, 2022, Appellant filed an application for a remand for an
evidentiary hearing based on the discovery of “new evidence.” Specifically,
Appellant contends that, after he filed the instant notice of appeal, he sent a
letter to prison officials on October 11, 2021, to determine whether he
received any legal mail from October 30, 2019, to December 16, 2019.
Appellant indicates that, on January 20, 2021, he received a letter from a
prison official confirming he received no legal mail during this period.
Appellant contends this “new evidence” impeaches trial counsel’s testimony at
the PCRA hearing wherein counsel indicated he mailed Appellant a letter,
which provided notice of this Court’s October 30, 2019, memorandum
affirming Appellant’s judgment of sentence. Appellant suggests he is entitled
to a new PCRA evidentiary hearing to present this “after-discovered evidence.”
We dispose of this assertion simply by noting that Appellant has not met the
requirements for “after-discovered” evidence. See Commonwealth v.
Small, 647 Pa. 423, 189 A.3d 961 (2018) (“To receive a new trial based on
after-discovered evidence, the four-part test requires the petitioner to
demonstrate the new evidence: (1) could not have been obtained prior to the
conclusion of the trial by the exercise of reasonable diligence, (2) is not merely
corroborative or cumulative, (3) will not be used solely to impeach the
credibility of a witness, and (4) would likely result in a different verdict if a
new trial were granted.”) (citation omitted)). To the extent Appellant attempts
to couch this as a claim of PCRA counsel’s ineffectiveness in failing to discover
the “new evidence,” see Appellant’s Application for Remand, filed 4/14/22, at
4, Appellant has not developed the claim in any meaningful manner. Simply
citing to Bradley, supra, for the proposition that he may raise PCRA counsel’s
ineffectiveness for the first time on appeal, and noting he was represented by
PCRA counsel during the evidentiary hearing, does not satisfy Appellant’s
burden of establishing he is entitled to any relief. See Bracey, supra (holding
undeveloped arguments that fail to discuss and apply the standard governing
the review of ineffectiveness claims, do not satisfy the appellant’s burden of
establishing that he is entitled to any relief).

                                          - 20 -
J-S13045-22


     Affirmed; “Application for Remand” filed on April 14, 2022, is denied.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/03/2022




                                   - 21 -